DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features:
“water, electricity, and gas lines,” wherein the water, electricity, and gas lines are distributed in the precast and production workshop, the concrete mixing station, and the curing and storage zone, automatic control equipment of each of the precast and production workshop – Claim 1, ll. 3-6;
“automatic control equipment” – Claim 1, ll. 6;
“transshipment equipment” – Claim 1, ll. 11;
“a raw material storage zone” – Claim 1, ll. 15;
“a rebar unloading and production zone” – Claim 1, ll. 15-16;
“a semi-finished product storage zone” – Claim 1, ll. 16;
“transportation channels” arranged among the raw material storage zone, the rebar unloading and production zone, and the semi-finished product storage zone – Claim 1, ll. 16-18;
“filling stations” – Claim 1, ll. 25;
“discharging outlets of concrete filling” – Claim 1, ll. 26;
“unloading hoppers on the concrete loading tracks” – Claim 1, ll. 27;
“a formwork transshipment trolley” – Claim 1, ll. 32-33 and ll. 37;
“a molding station,” provided to the production conveyer tracks – Claim 1, ll. 34-35;
“a demolding station,” provided to the production conveyer tracks – Claim 1, ll. 34-35;
“a reinforced concrete member discharging station,” provided to the production conveyer tracks – Claim 1, ll. 34-35;
“a formwork cleaning and assembly station,” provided to the production conveyer tracks – Claim 1, ll. 34-36;
“a filling vibration station” – Claim 1, ll. 43;
“a spreader” on the aerial hoisting truss – Claim 1, ll. 54;
“a discharging outlet” of the curing station – Claim 1, ll. 56;
“a discharging transshipment trolley” – Claim 1, ll. 57;
“a reinforced concrete member discharging station” – Claim 1, ll. 58-59;
“a pallet loading station” – Claim 1, ll. 59-60;
“a pallet transshipment trolley” – Claim 1, ll. 62;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
Applicant’s amendments to the abstract and specification of the disclosure presented on the Preliminary Amendment filed on 04/15/2021 are accepted.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Regarding the limitations directed to the material worked upon by the apparatus/structure, the examiner respectfully reminds the Applicant that, A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 (II).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Regarding claim 1: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
transshipment equipment … Automatic transportation and storage equipment or a forklift 33 transports reinforced concrete members…”
However, the accepted meaning is, e.g. related to shipping vessels “as a transitive verb: to transfer for further transportation from one ship or conveyance to another, and/or as an intransitive verb: to change from one ship or conveyance to another,” (source https://www.merriam-webster.com/dictionary/transship). The term is indefinite because the specification does not clearly redefine the term.
Additionally, the term “transshipment” is used throughout claim 1 and claim 3 as to indicate: 
a pallet transshipment, claim 1, ll. 19
a formwork transshipment trolley, claim 1, ll. 32-33
a pallet transshipment track, claim 1, ll. 41
a formwork transshipment track, claim 1, ll. 47-48
a discharging transshipment trolley, claim 1, ll. 57
For examination purposes, the examiner is interpreting the term “transshipment” as moving the articles of interest from one location to another.

b. Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
For examination purposes, the examiner will do their best to try to understand the invention and the claims. A number of the errors and confusing limitations have been delineated below; however, these are not intended to be exhaustive. The applicant is respectfully encouraged to redraft the claims according to US practice or at least amend them substantially to capture the essence of their invention more clearly.
In this case, reading and following the different structures and their relationship to one another, as intended by the applicant’s claim 1, is almost impossible. The lack of proper grammatical punctuation, for example, makes the claim vague and indefinite, since there is no clear distinction to ascertain which elements/structures and/or functions being claimed are to be interpreted as related to, e.g., the plethora of instances where the claim recites a production zone (e.g., see claim 1, ll. 9, 14, 15-16, 17, 18, 19-20, 21…).

c. Regarding claim 1, the phrase "that is," in the 32nd line, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
	In this case, it is not clear if the limitation following the phrase “that is,” is limiting, since prior to lines 31-32, claim 1, ll. 24-25 recites “front end portions of the first formwork revolving tracks are all filling stations.” Then, in lines 31-32 claim 1 recites, “one vibration station is located at a front end of the corresponding first formwork revolving track, that is, a side portion of the filling station…” The drawings fail to clarify what structural relationship is being claimed by Applicant. Are the vibration stations in front of, or at a side portion of the claimed “front end portions of the first formwork revolving tracks, which are all filling stations”? The drawings fail to clearly distinguished this, since e.g., FIG. 2 shows a “vibration station 123” in front of “first formwork revolving track 122,” and there’s no showing of “a filling station.” 
	For examination purposes, the examiner is interpreting said limitation as to encompass the “one vibration station” as being capable to be in front of, and/or at a side of, the claimed “first formwork revolving track.”

d. A broad range or limitation together with a narrow range or limitation that falls 
within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1, ll. 14, recites the broad recitation “a plurality of production and precast zones” (a plural amount), and the claim also recites in lines 8-9 “a corresponding production and precast zone” (emphasis in zone being singular), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, claim 1 continues reciting multiple “production zones,” e.g., claim 1, ll. 13-16 recites that the “precast and production workshop” comprises:
a plurality of production and precast zones, line 14
a rebar unloading and production zone, line 17 (which further makes the claim indefinite, since there is no clear disclosure if these are two different zones),
and claim 1 in lines 17-20 recites, “the production and precast zones comprise a production, curing and precast zone and a pallet transshipment, production and precast zone.”
This pattern continues throughout the claim, rendering claim 1 as indefinite, since there is no clear distinction provided allowing for the clear identification of the specific zones the applicant is referring too, and which limitations being claimed are intended to which of the plurality of zones sharing the same and/or analogous naming “production zones,” a skilled artisan could not determine the metes and bounds of the claimed invention. 

e. Claim 1 recites the limitation " the corresponding concrete loading tracks, " in lines 24-26.  There is insufficient antecedent basis for this limitation in the claim. Prior to lines 24-26, claim 1 recites in lines 8-9, “concrete in the concrete mixing station is transported to a corresponding production and precast zone through a plurality of concrete loading tracks.” However, it is not clear if the limitation in lines 24-26 is referring back to the plurality of concrete loading tracks from lines 8-9, or to a separate/different concrete loading tracks structure, since the limitation in lines 24-26 is specifically directed to the “first formwork revolving tracks.”
For examination purposes, the limitation is being interpreted as “a corresponding number of concrete loading tracks are disposed right above the filling stations.”

f. Claim 1 recites the limitation "discharging outlets of concrete filling and unloading hoppers on the concrete loading tracks…" in lines 26-28.  There is insufficient antecedent basis for this limitation in the claim. Prior to lines 26-28, there is no recitation of “a discharging outlet” or “an unloading hopper.”
For examination purposes, the limitation is being interpreted as “a corresponding number of discharging outlets of concrete filling and unloading hoppers are disposed on the concrete loading tracks facing the filling stations…”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3 – 4 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN, Z et al. (CN-108890850-A, with English machine translation; Chen), and further in view of LOUIS GELBMAN (US Pat. No. 2,502,940; Gelbman).
Regarding claim 1. Chen discloses a reinforced concrete member precast yard structure (e.g., see Figs. 1 & 2), comprising: 
a precast and production workshop (ll. 60-65), 
a concrete mixing station (6, ll. 83-85), 
a curing and storage zone (13, “curing kiln,”  ll. 416-417), 
an intelligent dispatching and control center (e.g., see ll. 173-178, and see ll. 813-823 “a field device control system and 813 an information management system”), and 
the curing and storage zone (13), automatic control equipment of each of the precast and production workshop, the concrete mixing station (6), and the curing and storage zone (13) is connected to the intelligent dispatching and control center (see ll. 813-823), 
concrete in the concrete mixing station (6) is transported to a corresponding production and precast zone through a plurality of concrete loading tracks (“distributing machine,” 7; see ll. 83-89 and ll. 726-729), and 
reinforced concrete members produced in the precast and production workshop are transported to the curing and storage zone through transshipment equipment (“turning 9  and “palletizing machine,” 10) for curing and temporary storage (see ll. 91-97 and ll. 413-417), wherein 
the precast and production workshop comprises a rebar processing zone (“mesh rib processing device,” 2; see Fig. 4 and ll. 354-355) and 
a plurality of production and precast zones arranged in parallel with each other (e.g., see Fig. 1 & 2, ll. 347), 
the rebar processing zone (2) comprises 
a raw material storage zone (e.g., “loading work platform, “ 20; see ll. 447-459), 
a rebar unloading and production zone (“longitudinal and transverse feeding mechanisms,” 24 and 25, respectively, holds and feeds the rebars, see ll. 447-459), 
a semi-finished product storage zone (21, ll. 448), and 
transportation channels arranged among the raw material storage zone 20, the rebar unloading and production zone 24/25, and the semi-finished product storage zone 21 (e.g., see Fig. 4) and 
the production and precast zones comprise a production, curing, and precast zone (“curing kiln,” 13; see ll. 483-484) and a pallet transshipment, production, and precast zone (e.g., see Fig. 1, element 10 “palletizer machine,” ll. 416-423 and ll. 517-519), wherein 
the production, curing, and precast zone comprises an even number of production conveyer tracks (see the annotated copy of a portion of Chen’s Fig. 1 below, stations 1 & 2 having transfer rails 102 and mold returning track 104; ll. 438-445), a plurality of first formwork revolving tracks (“mold returning track,” 104; ll. 438-445), and a plurality of vibration stations (see ll. 185-188), 

front end portions of the first formwork revolving tracks are all filling stations (see the annotated copy of a portion of Chen’s Fig. 1 below), 
a corresponding number of concrete loading tracks (“distributing machine,” 7) are disposed right above the filling stations (see ll. 409-411 and the annotated copy of a portion of Chen’s Fig. 1 below), 
discharging outlets of concrete filling and unloading hoppers on the concrete loading tracks face the filling stations of the first formwork revolving tracks (see ll. 228-231), 
every two production conveyer tracks, one first formwork revolving track, and one 
vibration station are one group (see ll. 228-231 and the annotated copy of a portion of Chen’s Fig. 1 below), 
each of the first formwork revolving track is disposed between the corresponding two production conveyer tracks (see the annotated copy of a portion of Chen’s Fig. 1 below), 
one vibration station is located at a front end of the corresponding first formwork revolving track, that is, a side portion of the filling station (see ll. 228-231),
a formwork transshipment trolley is disposed between each of the vibration stations and the corresponding two production conveyer tracks (see 9 in Fig. 1 and ll. 413-417), 
each of the production conveyer tracks is provided with a molding station (“molding device,” 1; see ll. 425), a demolding station (see ll. 438-440), a reinforced concrete member discharging station (see ll. 419-423), and a formwork cleaning (“cleaning device,” 101; see Fig. 3 
a formwork transshipment trolley (see Fig. 2, element 12 “carriage”) is disposed between a back end of each of the first formwork revolving tracks and the corresponding two production conveyer tracks (see Fig. 2), wherein 
the pallet transshipment, production, and precast zone comprises a second formwork revolving track, a formwork transshipment track, a turnover demolding spreader, a pallet transshipment track, a pallet revolving track, a curing station, and a discharging track (see Fig. 1, station 2 and ll. 60-65), 
the second formwork revolving track is a U-shaped track (ll. 315), 
right above the filling vibration station is the corresponding concrete loading track (see ll. 409-411 and the annotated copy of a portion of Chen’s Fig. 1 below),
the discharging outlet of the concrete filling and unloading hopper on the concrete loading track faces the filling vibration station tracks (see ll. 228-231),
the other end portion of the second formwork revolving track is a mold reflowing station (e.g., see Fig. 3, side mold return track 104), 
the mold reflowing station is provided with the turnover demolding spreader (see ll. 299-302 and Fig. 5), 
the formwork transshipment track is disposed between the filling vibration station and the mold reflowing station of the second formwork revolving track (see the annotated copy of Fig. 1 below), 

a back end of the pallet transshipment track (see element 10 in Fig. 1) is adjacent to the curing station (13) (see the annotated copy of Fig. 1 below), 
an aerial hoisting truss is disposed at the curing station (see ll. 419-423), 
a spreader on the aerial hoisting truss places the pallet with the reinforced concrete members on the pallet transshipment track to the curing station for curing (see ll. 413-417), 
the discharging track is located at a discharging outlet of the curing station and a discharging transshipment trolley is disposed between the discharging outlet of the curing station and the discharging track (see ll. 419-428), 
one end of the discharging track is the reinforced concrete member discharging station (1), the other end of the discharging track is a pallet loading station (10), 
the pallet loading station of the discharging track faces a loading end of the pallet revolving track (see Fig. 1), 
an unloading end of the pallet revolving track is adjacent to the front end of the pallet transshipment track (see Fig. 1 and ll. 748-753), and 
a pallet transshipment trolley is disposed between the unloading end of the pallet revolving track and the front end of the pallet transshipment track (see ll. 748-753).
The following annotated copy of a portion of Chen’s Fig. 1 is provided by the examiner to facilitate the discussion of the prior art.

    PNG
    media_image1.png
    898
    1275
    media_image1.png
    Greyscale

However, Chen is silent to the second formwork revolving track, which is a U-shaped track, having one end portion thereof being a filling vibration station.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to rearrange Chen’s  second formwork revolving track, so as to have one end portion thereof being a filling vibration station, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP § 2144.04 (VI) (C):

It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
One would have been motivated to rearrange Chen’s  second formwork revolving track, so as to have one end portion thereof being a filling vibration station for the purpose of, e.g., maximize the available space in such production plant floor distribution by including both actions – filling and vibration – occupying the same space which has an economic advantage.

Chen is silent to specifically disclosing the limitation, “water, electricity, and gas lines, wherein the water, electricity, and gas lines are distributed in the precast and production workshop, the concrete mixing station, and the curing and storage zone, automatic control equipment of each of the precast and production workshop.” The examiner has fully considered it to the extent to which the limitation provide structure to the claimed apparatus/plant. 
Nonetheless, Chen’s intelligent precast concrete members production line requires electric power to supply each and every electrical equipment, such as the conveyors, mixer, palletizer, and all the lighting in the manufacturing plant, etc., as well as electricity, water for the concrete mixtures, and gas lines for the curing “kiln.” 
Chen discloses the control system is interconnected with all the apparatuses and applications in the plant – see Chen at ll. 813-831, hence it is clear that electricity, as well as electrical lines are distributed throughout the plant so as to power all the necessary equipment, furthermore to supply power to the programmable logic controller (PLC) installed inside the control box (Chen at ll. 155-161), which is in turn connected to an industrial switch through wires, and that said industrial switch is connected to the MES system (Chen at ll. 158-159). MES (manufacturing enterprise production process execution system, Chen at ll. 825-831).
Attention is directed to Chen at ll. 27-42, wherein Chen discloses – inter alia – the intent of his invention to provide “the advantages of energy saving, water 28 saving, labor saving, high production efficiency and high product reliability compared with traditional building construction.”

	 Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen’s intelligent production line so that, “water, electricity, and gas lines, wherein the water, electricity, and gas lines are distributed in the precast and production workshop, the concrete mixing station, and the curing and storage zone, automatic control equipment of each of the precast and production workshop,” since:
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have 

Furthermore, in the same field of endeavor of brick or block processing facilities, Gelbman discloses a brick processing machine comprising – Inter alia – a steam curing kiln for curing concrete and other kinds of brick or blocks (Gelbman at Col. 1, ll. 1-5), wherein electrically operated valves 52-56 in a valve controlled supply line 50 connected to a main steam  (i.e. gas) supply line 51, connects with the kilns, thereby supplying the kilns with steam for the curing process, and the kilns are also provided with electrically controlled exhaust pipe line 57 for steam, or other processing substances (Gelbman at Col. 5, ll. 73-75, cont. Col. 6, ll. 1-14).
Gelbman discloses that, by means of the electrically controlled valves on the kilns, when the kiln doors are closed, the kilns can be selectively filled with steam, or other processing substances, and when required the kilns may be emptied through the electrically controlled valves on the exhaust lines in the kiln. (Gelbman at Col. 6, ll. 10-19.).
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to provide  Chen’s intelligent production plant with water, electricity, and gas lines, wherein the water, electricity, and gas lines are distributed throughout the manufacturing plant and the curing and storage zone, as taught by Gelbman.
One of ordinary skill would have been motivated to provide water, electricity, and gas lines distributed throughout the manufacturing plant, e.g., since Gelbman teaches providing 

Regarding claim 3. Chen/Gelbman discloses the reinforced concrete member precast yard structure according to claim 1, wherein 
a reinforced concrete member storage pedestal (e.g., “die table,” analogous to the claimed pedestal) is disposed in the curing station (“curing kiln”) of the pallet transshipment, production, and precast zone (see ll. 140-153), and 
the spreader on the aerial hoisting truss (Chen at ll. 741-742 discloses “hoisting” and transporting the concrete members) places the pallet with the reinforced concrete members on the pallet transshipment track to the reinforced concrete member storage pedestal for curing, production, and precast zone, and the spreader on the aerial hoisting truss places the pallet with the reinforced concrete members on the pallet transshipment track to the reinforced concrete member storage pedestal for curing (see Chen at ll. 733-753).
Applicant is respectfully reminded that, as per MPEP 2114(II): "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior 

Regarding claim 4. Chen/Gelbman discloses the reinforced concrete member precast yard structure according to claim 1, wherein a separate curing room (Chen’s curing kiln, 13) is disposed in the production, curing, and precast zone (e.g., see Chen’s Fig. 1), and a reinforced concrete member storage pedestal (e.g., Chen’s “die table”) is disposed in the curing room (e.g., see Chen at ll. 138-143).

Regarding claim 6. Chen/Gelbman discloses the reinforced concrete member precast yard structure according to claim 1, wherein the precast and production workshop, the concrete mixing station, and the curing and storage zone are all provided with mobile terminals and network communication stations, the automatic control equipment of all of the precast and production workshop, the concrete mixing station, and the curing and storage zone is connected to the corresponding mobile terminals and the network communication stations, and the mobile terminals and the network communication stations of the precast and production workshop, the concrete mixing station, and the curing and storage zone are all connected to the intelligent dispatching and control center to achieve remote monitoring – e.g., see Chen at ll. 842-852.

Regarding claim 7. Chen/Gelbman discloses the reinforced concrete member precast yard structure according to claim 1, wherein the water, electricity, and gas lines comprise 

	Chen/Gelbman’s intelligent precast concrete members production line requires electric power to supply each and every electrical equipment, such as the conveyors, mixer, palletizer, and all the lighting in the manufacturing plant, etc., as well as water for the concrete mixtures, and gas lines for the curing “kiln.” Additionally, Chen/Gelbman discloses the control system is interconnected with all the apparatuses and applications in the plant – see Chen at ll. 813-831.
Additionally, Chen/Gelbman teaches that, by means of the electrically controlled valves on the kilns, when the kiln doors are closed, the kilns can be selectively filled with steam, or other processing substances, and when required the kilns may be emptied through the electrically controlled valves on the exhaust lines in the kiln. (Gelbman at Col. 6, ll. 10-19.).

	 Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to provide Chen/Gelbman’s intelligent production line with water, electricity, and gas lines comprise electricity supply equipment and an electricity supply pipeline, water supply equipment and a water supply pipeline, and gas supply equipment and a gas supply pipeline, and the electricity supply equipment, the water supply equipment, and the gas supply equipment are all connected to the intelligent dispatching and control center to achieve remote monitoring,” since it has been held that .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN and Gelbman, as applied to claim 1, and further in view of HAO JIANHUA (WO-2018137638-A1, with a machine English translation; Hao).
Regarding claim 2. Chen/Gelbman discloses the reinforced concrete member precast yard structure according to claim 1,  wherein 
the concrete mixing station comprises a mixing plant (Chen at ll. 83-85 discloses the concrete mixing station is disposed outside the production line), and a storage tank (“torpedo tank,” Chen at ll. 780-782), 
a mixer is installed in the mixing plant to mix concrete materials (ll. 83-85), 

However, Chen/Gelbman is silent to the structure further comprising: 1) a bunker, 2) a production capacity of the mixing plant is greater than an amount of concrete used in the precast and production workshop, 3) the bunker is a fully enclosed or semi-enclosed shed for storing sand and gravel materials, 4) a plurality of storage tanks are provided and are configured to store cement, fly ash, and additives, and-6-Customer No.: 157062Application No.: TBA 5) Docket No.: JCGL108192-PCTfeeding ends of the concrete loading tracks are all disposed right below an unloading opening of the mixing plant.

In the same field of endeavor of concrete mixing stations combined with a material yard (ll. 13-14),  (e.g., see [0002] and Fig. 1). Hao discloses the mixing station includes an electronic control system disposed on the ground, which is connected to the storage device, the mixing host 1, the inclined lifting device 2, the unloading device 3, the conveyor 9, the weighing system, and the conveying device 10, that allows  for the safety of the operation to be improved by jointly controlling the operation under the monitoring system installed in the pit and the electronic control system on the ground. (ll. 273-279).

Regarding the limitation 1), Hao discloses that the storage yard structure includes a material shed (analogous to the claimed “bunker”) – see Hao at ll. 212-216.  

As to the limitation 3), Hao discloses that aggregates (e.g., sand, gravel build material, etc.), are stored within the material shed in a storage platform 121, which have different silos 5 and bins 6 holding inside the aggregate materials (see Fig. 4 & 5, and ll. 201-222). Furthermore, Hao discloses the use of a top surface covering the mixing pit 4, which provides the advantage of forming a solid closed space, which is beneficial to dust collection and eliminates low frequency vibration, reduce noise pollution and achieve centralized control of pollution sources such as dust and noise. (see 264-271). See the annotate copy of a portion of Hao’s Fig. 5 below:

    PNG
    media_image2.png
    281
    573
    media_image2.png
    Greyscale

As to the limitation 4), Hao discloses a plurality of storage tanks (e.g., silo 5, bins 6) are provided and are capable of being configured to store cement (ll. 252), fly ash, and additives (e.g., “admixtures” see ll. 252-256). The examiner respectfully reminds the Applicant that the material or article worked upon does not limit apparatus claims, as per MPEP 2115: 
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

 As to the limitation 5), Hao discloses Docket No.: JCGL108192-PCTfeeding ends of the concrete loading tracks (e.g., Hao’s “inclined lifting device,” 2) are all disposed right below an unloading opening of the mixing plant (“mixing host,” 1) – e.g., see Hao’s Figs. 3-5, and ll. 86-96.

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen/Gelbman’s reinforced concrete member precast yard structure with a bunker, the bunker being a fully enclosed or semi-Hao.
One of ordinary skill will have been motivated to modify Chen/Gelbman with the fully or semi-enclosed bunker/shed of Hao, since Hao teaches that such an fully or semi-enclosed shed is beneficial to dust collection, eliminates low frequency vibration reducing noise pollution, achieving centralized control of pollution sources such as dust and noise. (see 264-271).

As the limitation 2), “a production capacity of the mixing plant is greater than an amount of concrete used in the precast and production workshop.” The examiner has fully considered the limitation in view of the prior art and the instant application disclosure. However, Applicant is reminded that,  per MPEP 2144.05 (IV) (A):
The mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen/Gelbman/Hao’s reinforced concrete member precast yard structure, so that the production capacity of the mixing plant is greater than an amount of concrete used in the precast and production workshop, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element 
One would have been motivated to scale the size of Chen/Gelbman/Hao’s production capacity of the mixing plant to be greater than an amount of concrete used in the precast and production workshop in order to, e.g., have the capacity of running the precast concrete plant in a semi-continuous production, so that concrete mixture is always available on demand as mold forms become free.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN and Gelbman, as applied to claim 1, and further in view of No-Seon Eum (KR-10-2004-0002312; Eum).
Regarding claim 5. Chen/Gelbman disclose the reinforced concrete member precast yard structure according to claim 1, wherein the curing and storage zone (Chen’s 13) comprises a plurality of concrete strip-based storage pedestals (e.g., Chen’s “die tables”), the storage pedestals are parallel to each other (e.g., see Chen’s Fig. 2, element 13), a transportation and storage road is arranged between adjacent storage pedestals (e.g., see Chen at ll. 95-97, “The palletizer (which travels on a “transportation and storage road,” see Chen’s Fig. 2) and the maintenance kiln – Chen’s curing kiln 13, are installed at the rear end 7-14 of the turning machine for stacking the laminated plates or the laminated shear walls into the kiln according to the MES instruction”), 
automatic transportation and storage equipment transports reinforced concrete members or the reinforced concrete members on the pallet to the storage pedestals (e.g., Chen 

However, Chen/Gelbman is silent to magnetic navigation and landmark cards arranged on the transportation and storage roads, and to the intelligent dispatching and control center controlling the automatic transportation and storage equipment to perform precise positioning according to the magnetic navigation and landmark cards, to place the reinforced concrete members on the storage pedestals, and performs automatic spray curing on the reinforcement concrete members within a curing age, and a finished product is shipped after the curing age reaches a designed standard.

Nonetheless, Chen/Gelbman discloses that the intelligent production line is capable of controlling the entire functions of the plant, including placement systems and motion-control implemented by a robot (see Chen at ll. 813-823).

In the analogous field of endeavor of automated guided vehicles (AGVs), a vehicle that manually or automatically loads cargo into a
vehicle body and automatically drives to a designated place to transfer or load manually or automatically (p. 3, ¶2), Eum discloses a navigation system, which uses magnetic navigation 
Eum discloses that by integrating and controlling a plurality of automatic transport devices using a single controller, this automatic transport system has the advantage of being capable of reducing the number of automatic transport devices arranged in an automatic transport system. (Eum at p. 3, ¶1).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen/Gelbman’s intelligent production line, which is capable of controlling the placement systems and motion-control implemented by a robot, with magnetic navigation and landmark cards arranged on the transportation and storage roads, and to the intelligent dispatching and control center controlling the automatic transportation and storage equipment to perform precise positioning according to the magnetic navigation and landmark cards, as taught by Eum, so that the controller orders the automated transportation and storage equipment to place the reinforced concrete members on the storage pedestals (e.g., Chen’s die tables). 
One of ordinary skill in the art would have been motivated to modify Chen/Gelbman with the automated transportation and storage equipment, since Eum teaches that by 

As to the limitations, “and performs automatic spray curing on the reinforcement concrete members within a curing age, and a finished product is shipped after the curing age reaches a designed standard.” The examiner has fully considered the limitation to the extent to which structure is provided to the apparatus/plant being claim. However, the examiner reminds the Applicant that, as per MPEP 2114 (II):
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, Chen teaches a curing kiln 13, therefore, the selection of a known type of curing to be performed based on its suitability for its intended use would have been obvious to an artisan in the art, and the combination will result in a curing and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN110355866A; Discloses Automated Guided Vehicles used on a precast concrete manufacturing plant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712